As filed with the Securities and Exchange Commission on November 24, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period September 30, 2015 Item 1. Schedule of Investments. Trillium Mutual Funds Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at September 30, 2015 (Unaudited) Shares Value COMMON STOCKS: 97.6% Automobiles & Components: 2.6% BYD Co. Ltd. (China) (a) $ Denso Corp. (Japan) Johnson Controls, Inc. (United States) Banks: 7.1% Banco Santander SA (Spain) DGB Financial Group (South Korea) Hang Seng Bank Ltd. (Hong Kong) New Resource Bank (United States) (a) (b) (c) PNC Financial Services Group, Inc. (United States) SVB Financial Group (United States) (a) The Toronto Dominion Bank (Canada) Westpac Banking Corp. (Australia) Capital Goods: 7.0% Atlas Copco AB - Class A (Sweden) Eaton Corp. PLC (Ireland) (d) Geberit AG (Switzerland) Koninklijke Philips Electronics NV (Netherlands) Kubota Corp. (Japan) Quanta Services, Inc. (United States) (a) Siemens AG (Germany) Commercial& Professional Services: 3.6% China Everbright International Ltd. (Hong Kong) Intertek Group (United Kingdom) Verisk Analytics, Inc. (United States) (a) Waste Management, Inc. (United States) Consumer Durables & Apparel: 2.7% Nike, Inc. (United States) Panasonic Corp. (Japan) Consumer Services: 2.4% Compass Group PLC (United Kingdom) Panera Bread Co. - Class A (United States) (a) (d) Diversified Financials: 4.1% American Express Co. (United States) Bank of New York Mellon Corp. (United States) IntercontinentalExchange Group, Inc. (United States) MSCI, Inc. (United States) (d) Energy: 1.0% Koninnklijke Vopak NV (Netherlands) Food, Beverage & Tobacco: 1.0% Danone (France) Food & Staples Retailing: 3.7% CVS Health Corp. (United States) Jeronimo Martins, SGPS, SA (Portugal) United Natural Foods, Inc. (United States) (a) Health Care Equipment & Services: 3.7% Coloplast A/S (Denmark) Elekta AB (Sweden) (d) Medtronic PLC (Ireland) Sysmex Corp. (Japan) Household & Personal Products: 2.3% L'Oreal (France) Unilever NV (Netherlands) Insurance: 3.0% Allianz SE (Germany) MetLife, Inc. (United States) The Travelers Companies, Inc. (United States) Materials: 6.5% CrodaInternational PLC (United Kingdom) Ecolab, Inc. (United States) Johnson Matthey PLC (United Kingdom) Novozymes A/S - Class B (Denmark) Praxair, Inc. (United States) Svenska Cellulosa AB - Class B (Sweden) Media: 1.1% Reed Elsevier PLC (United Kingdom) Pharmaceuticals, Biotechnology & Life Sciences: 9.0% Biogen, Inc. (United States) (a) Merck & Co., Inc. (United States) Novartis AG (Switzerland) Novo-Nordisk A/S - Class B (Denmark) Roche Holdings AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 3.1% Daiwa House Industry Co. Ltd. (Japan) Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SE-REIT (France) Retailing: 4.1% The TJX Companies, Inc. (United States) Tractor Supply Co. (United States) Woolworths Holdings Ltd. (South Africa) Semiconductors & Semiconductor Equipment: 3.7% First Solar, Inc. (United States) (a) Samsung Electronic Co. Ltd. (South Korea) SunPower Corp. (United States) (a) (d) Taiwan Semiconductor Manufacturing Company Ltd. SA - ADR (Taiwan) Software & Services: 10.7% Accenture PLC (Ireland) Adobe Systems, Inc. (United States) (a) Amadeus IT Holding SA (Spain) Ansys, Inc. (United States) (a) Alphabet, Inc. - Class A (United States) (a) Intuit, Inc. (United States) (d) PayPal Holdings, Inc. (United States) (a) SAP SE (Germany) Visa, Inc. (United States) Technology Hardware & Equipment: 4.1% Apple, Inc. (United States) Cisco Systems, Inc. (United States) Ericsson (Sweden) Telecommunication Services: 3.2% China Mobile Ltd. (Hong Kong) KDDI Corp. (Japan) Verizon Communications, Inc. (United States) (d) Transportation: 4.6% Canadian Pacific Railway Ltd. (Canada) East Japan Railway Co. (Japan) Ryder Systems, Inc. (United States) United Parcel Service, Inc. (United States) Utilities: 3.3% Enel Green Power SpA (Italy) ITC Holdings Corp. (United States) Red Electrica Corporacion SA (Spain) TOTAL COMMON STOCKS (Cost $347,211,614) PREFERRED STOCKS: 0.6% Banks: 0.6% Banco Bradesco SA - ADR (Brazil) (d) TOTAL PREFERRED STOCKS (Cost $5,727,740) SHORT-TERM INVESTMENTS: 1.4% Money Market Funds: 1.4% First American Prime Obligations Fund - Class Z, 0.050% (United States)^ TOTAL SHORT-TERM INVESTMENTS (Cost $5,637,125) INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 1.3% Money Market Funds: 1.3% First American Prime Obligations Fund - Class Z, 0.050% (United States)^ TOTAL INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $5,498,600) TOTAL INVESTMENTS IN SECURITIES: 100.9% (Cost $364,075,079) Liabilities in Excess of Other Assets: (0.9)% ) TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. (b) All or a portion of this security is considered illiquid.As of September 30, 2015 the total market value of illiquid securities was $2,237,100 or 0.6% of net assets. (c) Affiliated company as defined by the Investment Company Act of 1940. Share Balance June 30, 2015 Purchases Sales Share Balance September 30, 2015 Realized Gain (Loss) Dividend Income Value June 30, 2015 Acquisition Cost New Resource Bank - - $
